           Case: 1:19-cv-00812 Doc #: 2 Filed: 04/12/19 1 of 3. PageID #: 110



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO


CLARENCE BOGAN,                                  )
                                                 )
       Petitioner,                               )      Case No.: 19-cv-00812
                                                 )
       vs.                                       )      JUDGE:
                                                 )
THE STATE OF OHIO, c/o                           )
DAVID YOST, Attorney General                     )
MICAHEL C. O’MALLEY, Cuyahoga                    )
County Prosecutor, CLIFFORD PINKNEY,             )
Cuyahoga County Sheriff, and SHIRLEY             )      (Evidentiary hearing Requested)
STRICKLAND SAFFOLD, Judge Cuyahoga               )
County Court of Common Pleas,                    )
                                                 )
       Respondents.                              )

      PETITIONER’S MOTION TO STAY STATE COURT PROCEEDINGS


       Petitioner, Clarence Bogan, through his Attorneys, Mark A. Stanton, Cuyahoga

County Public Defender and Erika Cunliffe, Assistant Public Defender, requests that this

Court stay the legal proceedings in Criminal Case No. 16CR-605087 in the Cuyahoga

County Court of Common Pleas while this Court addresses the issues underlying Mr.

Bogan’s Petition under Title 28 U.S.C. § 2241. The trial court has indicated that it

wishes to proceed to trial forthwith. In support of this request, Petitioner maintains as

follows:

       On April 8, 2016, a Cuyahoga County grand jury issued an indictment charging

Appellant Clarence Bogan with aggravated murder as set forth under R.C. 2903.01(A),

murder under R.C. 2903.02(A), murder under R.C. 2903.02(B), felonious assault under

R.C. 2903.11(A)(1), and domestic violence as provided under R.C. 2919.25(A).
         Case: 1:19-cv-00812 Doc #: 2 Filed: 04/12/19 2 of 3. PageID #: 111



       Mr. Bogan pleaded not guilty and the matter proceeded to a jury trial on July 13,

2017. At the conclusion of the State’s case-in-chief, the trial court dismissed the

aggravated murder charge under Ohio Crim. R. 29. The jury retired to deliberate on the

remaining counts. Early on the third day of deliberations the jury sent out a note saying

that it was at an impasse. The court promptly declared a mistrial, discharged the jury,

and scheduled a retrial for August 22, 2017.

       Petitioner has challenged any retrial based on Double Jeopardy grounds. He has

exhausted that claim in the State court.

       The matter is now before the trial court which has appointed the Cuyahoga

County Public Defender’s Office to represent Mr. Bogan in the retrial. There has been no

trial date set, but the court has indicated that is wishes to proceed to trial within the

coming days, notwithstanding Mr. Bogan’s petition (filed contemporaneously with this

motion) challenging the proceedings in this Court.

                                      CONCLUSION

       WHEREFORE, Petitioner Clarence Bogan requests that this Court issue a stay of

the proceedings in the Cuyahoga County Court of Common Pleas in CR 605087, until

such time as this Court is able to determine the merits of his underlying Petition.

                                                   Respectfully submitted,



                                                   MARK A. STANTON
                                                   Cuyahoga County Public Defender

                                                   By: Erika B. Cunliffe, #0074480
                                                   Assistant Public Defender
                                                   310 Lakeside Avenue, Suite 200
                                                   Cleveland, Ohio 44113
                                                   (216) 443-7583; (216) 443-8353
                                                   Email address: Peachliffe1@yahoo.com


                                               2
         Case: 1:19-cv-00812 Doc #: 2 Filed: 04/12/19 3 of 3. PageID #: 112




                                                  Attorneys for PETITIONER
                                                  CLARENCE BOGAN

                             CERTIFICATE OF SERVICE

       The undersigned hereby certifies that she caused the above to be served on all

identified parties through personal service, US Postal Service, and via this Court’s

electronic filing system on April 12, 2019.


                                                  s/Erika B. Cunliffe




                                              3
